Title: To George Washington from John Sedwick, 8 August 1785
From: Sedwick, John
To: Washington, George



Sir
August the 8th 1785

My Father Benjamin Sedwick Deceased Purchased at the Sale of Mr Mercers Land one of the Lots and gave his Bond with Capt. Brady his Surety to yourself and the other Trustees for the Purchase Money taking a Bond for the Conveyance.
Afterwards my Father in 1776 Sold the Land to Edward Snickers who by Agreement was to pay of the bond as a part of the Price. Mr Snickers in 1779 or 1780, Paid of the Bond in your Absence to Mr Lun Washington and obtained the Bond, and though he has had the Land in possession ever Since 1776, he has now brought A Suit in your Name, I dare say without your knowledge, on my Fathers Bond against his Executors and Security—Mr Jones the Attorney for the Executors of whom I am one, has advised me to request A Certificate from you that you did not order the Suit, and Says on its being obtained there will be and end of it, otherwise that we shall be oblige to go into a troublesome and Expensive Chancery Suit, to avoid which Sr I Trouble you with my earnest request that you will be Pleased to give me Something from under your hand to the effect of what Mr Jones recommended which will very much oblige Your Most Obedt Hble Servt

John Sedwick

